     Case 1:19-cr-00025-GJQ ECF No. 91 filed 12/12/19 PageID.628 Page 1 of 17   1



1                            UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF MICHIGAN
2                                 SOUTHERN DIVISION

3       _______________________________________

4       UNITED STATES OF AMERICA,

5                               Plaintiff,
                                                    DOCKET NO. 1:19-cr-25
6       vs.

7
        MUSE ABDIKADIR MUSE,
8       MOHAMED SALAT HAJI, and
        MOHAMUD ABDIKADIR MUSE,
9

10                              Defendants.

11      ________________________________________/

12

13                         TRANSCRIPT OF STATUS CONFERENCE

14                      BEFORE THE HONORABLE GORDON J. QUIST

15                           UNITED STATES DISTRICT JUDGE

16                              GRAND RAPIDS, MICHIGAN

17                                 December 10, 2019

18

19      Court Reporter:                 Glenda Trexler
                                        Official Court Reporter
20                                      United States District Court
                                        685 Federal Building
21                                      110 Michigan Street, N.W.
                                        Grand Rapids, Michigan 49503
22

23      Proceedings reported by stenotype, transcript produced by

24      computer-aided transcription.

25
     Case 1:19-cr-00025-GJQ ECF No. 91 filed 12/12/19 PageID.629 Page 2 of 17   2



1       A P P E A R A N C E S:

2       FOR THE GOVERNMENT:

3             MR. CLAY M. WEST
              UNITED STATES ATTORNEY'S OFFICE
4             330 Ionia Avenue, N.W.
              P.O. Box 208
5             Grand Rapids, Michigan 49501-0208
              Phone: (616) 456-2404
6             Email: Clay.M.West@usdoj.gov

7       FOR THE DEFENDANT MUSE MUSE:

8             MR. SANFORD ALLEN SCHULMAN
              SCHULMAN & ASSOCIATES, PC
9             500 Griswold Street, Suite 2340
              Detroit, Michigan 48226
10            Phone: (313) 963-4740
              Email: saschulman@comcast.net
11

12      FOR THE DEFENDANT MOHAMED SALAT HAJI:

13            MS. MARY CHARTIER-MITTENDORF
              CHARTIER & NYAMFUKUDZA, PLC
14            2295 Sower Boulevard
              Okemos, Michigan 48864
15            Phone: (517) 885-3305
              Email: mary@cndefenders.com
16

17      FOR THE DEFENDANT MOHAMUD MUSE:

18            MR. JAMES K. CHAMPION
              Law OFFICES OF JAMES K. CHAMPION, PLLC
19            312 East Fulton
              Grand Rapids, Michigan 49503
20            Phone: (616) 233-3287
              Email: champioj@hotmail.com
21

22                                    *   *   *   *   *

23

24

25
     Case 1:19-cr-00025-GJQ ECF No. 91 filed 12/12/19 PageID.630 Page 3 of 17   3



1                                               Grand Rapids, Michigan

2                                               December 10, 2019

3                                               2:03 p.m.

4                                P R O C E E D I N G S

5                   THE COURT:    Good afternoon.     Please be seated.

6                   Okay.   We're here for basically a status conference

7       in the case of the United States of America against Muse Muse,

8       Mohamed Haji, and Mohamud Muse, docket number 1:19-cr-25.

9                   Can I have the appearance of counsel, please.

10                  MR. WEST:    Good afternoon, Your Honor, Clay West for

11      the United States.

12                  THE COURT:    Thank you.

13                  MR. WEST:    With me at counsel table is FBI

14      Special Agent Paul Dunham, the case agent.

15                  THE COURT:    Thank you.

16                  Talk into the microphone.       Just remain seated, and

17      then I can hear better.

18                  Okay.   Next?   Mr. Champion.

19                  MR. CHAMPION:     James Champion on behalf of the

20      Defendant Mohamud Muse, Your Honor.

21                  THE COURT:    Thank you.

22                  MS. CHARTIER:     Good afternoon, Mary Chartier on

23      behalf of Mohamed Haji who is seated to my right.

24                  MR. SCHULMAN:     Good afternoon, Your Honor,

25      Sanford Schulman appearing on behalf of Muse Muse seated to my
     Case 1:19-cr-00025-GJQ ECF No. 91 filed 12/12/19 PageID.631 Page 4 of 17   4



1       left.   His family is also here.

2                   THE COURT:    Thank you.    I'm glad you made it.

3                   Okay.   Basically this is a status conference, but I

4       want to address a number of things and tell you where I am on

5       it.

6                   First of all, I want to keep the case moving, and the

7       most important thing that's happened recently from my

8       perspective is that the government gave me a memo, which I have

9       just perused a couple of days ago, with its position regarding

10      confidentiality of information under the statute,

11      Classified Information Procedures Act.         So that's where I am.

12                  I intend to address their motion fairly promptly,

13      keeping in mind the motion that was recently filed by the

14      defendants, an ex parte response setting forth nature and basis

15      of defense, which will be helpful to me probably in analyzing

16      the government's positions.

17                  Tell me where I might be going wrong here, Mr. West,

18      if you would, and then I'll ask the other people too.

19                  MR. WEST:    I agree with that assessment, Your Honor,

20      and I think resolution of that motion will allow us to perhaps

21      at a future status conference set a trial date in the matter

22      and motions deadlines.

23                  THE COURT:    All right.    How much -- well, I'll have

24      to figure it out myself, I guess, how much time it's going to

25      take me to look at this material.        So maybe I should just leave
     Case 1:19-cr-00025-GJQ ECF No. 91 filed 12/12/19 PageID.632 Page 5 of 17          5



1       it where we are right there.

2                   I have the motion, like I said, of the defendants,

3       the ex parte response.      That seems to give me a framework or

4       at least an argument to consider when I go through the

5       government's presentations.

6                   I have no comments on the merits of it at this point

7       in time because I haven't been able to look at the government's

8       material.    And it says "Critical discovery" -- this is the

9       motion -- "Critical discovery has been withheld from counsel."

10      That's more about the case than I know.          So I don't know how

11      they got that information, that critical discovery is being

12      withheld, but anyway, there we are on that.

13                  Any response to any of my -- and now is the time to

14      talk.    That's why I wanted you here.       Just a minute.     Okay.     Go

15      ahead.

16                  MR. SCHULMAN:     Judge, we did not file -- we did not

17      join in that motion, so when you say "defendants," it's not

18      Muse Muse.

19                  THE COURT:    Right.    No.   The defendants -- there

20      were -- Mr. Haji and Mohamud Muse filed the motion.            I know you

21      didn't file the motion.       Right.

22                  Okay.   Where am I going wrong here?        Mr. West, I'll

23      give you the first . . .

24                  MR. WEST:    And, Your Honor, when you say critical

25      discovery being withheld, are you referencing the title?                And,
     Case 1:19-cr-00025-GJQ ECF No. 91 filed 12/12/19 PageID.633 Page 6 of 17          6



1       again, I don't want to dig into the defense filing, ex parte

2       filing, but I just didn't recognize that.

3                   THE COURT:    Well, it just says ex parte response.           It

4       doesn't say it's confidential.

5                   MS. CHARTIER:     Well, it was filed ex parte because it

6       does outline our defense.

7                   THE COURT:    Right.

8                   MS. CHARTIER:     So it is --

9                   THE COURT:    That's the way I took it.

10                  MS. CHARTIER:     Okay.   It is -- right -- I mean --

11                  THE COURT:    But it wasn't being hidden like you say

12      the government is hiding things.        Did you intend that?       Because

13      if you did, it doesn't say so.

14                  MS. CHARTIER:     No, we didn't say that they were

15      hiding things.     We said they were withholding things from us.

16      I think they have been very aboveboard about the fact that they

17      are not revealing certain documents, and we're saying --

18      Mr. Champion and I are saying we need those documents.

19                  THE COURT:    All right.

20                  MR. WEST:    And, Your Honor, just to that point, I

21      will represent that outside of the classified arena all

22      discovery the government has has been produced to date.             And

23      then obviously our motion concedes that there is material in

24      the classified arena, and that's the subject of the motion that

25      is pending before the Court right now.
     Case 1:19-cr-00025-GJQ ECF No. 91 filed 12/12/19 PageID.634 Page 7 of 17        7



1                   THE COURT:    Okay.   How about that, then -- starting

2       with defense counsel -- how far are you in going through the

3       material the government has given to you?          For example, on an

4       earlier hearing that we had on this case Mr. Champion said he

5       couldn't understand a lot of the material that was on tape.

6       And I don't know how many hours or minutes that you're looking

7       at.   Where are you on that?      Have you gone through, Counsel,

8       everything that the government has given you thus far?

9       Mr. Champion.

10                  MR. CHAMPION:     I wouldn't say everything, Your Honor.

11      Every time I think I'm seeing light at end of the tunnel I see

12      where there's more information, different electronic files.             We

13      have two terabyte hard drive disks I'm trying to get through

14      and it's a lot.

15                  THE COURT:    Okay.   Ms. Chartier?

16                  MS. CHARTIER:     We're well on our way.      I would say if

17      we're not done, we're extremely close to being done, but -- and

18      the reason I say that is there's some Blu-ray disks which I

19      discussed with Mr. West this morning.         So that's probably the

20      biggest thing that we still need to review.          But for us it's

21      the classified documents that are really the big unknown for

22      us.

23                  THE COURT:    Okay.   Mr. Schulman.

24                  MR. SCHULMAN:     Your Honor, we've completed discovery.

25      We're asking for a trial date be set.
     Case 1:19-cr-00025-GJQ ECF No. 91 filed 12/12/19 PageID.635 Page 8 of 17     8



1                   To the classified information, we don't object to the

2       in camera review --

3                   THE COURT:    Just would you sit down and speak into

4       the microphone, please.

5                   MR. SCHULMAN:     We don't object to the in camera

6       review, but I came onboard late and we reviewed the discovery,

7       and we're ready for trial.

8                   THE COURT:    I'm sorry, sir, I can't understand you.

9                   MR. SCHULMAN:     We have reviewed the discovery and we

10      are ready for trial.

11                  THE COURT:    Okay.   Okay.    So -- yeah.    So my goal is

12      to keep the case moving and get a firm trial date if we can,

13      and then I'll make some rulings regarding the Speedy Trial Act,

14      which is, I think, for all district judges now in the back of

15      your head.    Maybe I say "our head."       But anyway.

16                  When do you think the case will be ready for the

17      government?

18                  MR. WEST:    Your Honor, I think a good part of that

19      just depends upon -- you know, without delving into the

20      government's ex parte motion, I think that, you know, if the

21      Court proceeds down that road and at least approves the remedy

22      that the government has requested, there will be some

23      additional discovery.      So I think really the answer would be

24      upon the Court's ruling on that motion the government gets that

25      discovery to the defense and then the defense should have an
     Case 1:19-cr-00025-GJQ ECF No. 91 filed 12/12/19 PageID.636 Page 9 of 17    9



1       assessment at that point of needed time to review and then file

2       whatever motions pretrial beyond that point.

3                   Certainly in the government's perspective it can be

4       ready for trial by, you know, March or April, probably April.

5       But, again, I think the key factor there will be, you know, the

6       defense ability to review the added material produced in

7       discovery from the pending motion.

8                   THE COURT:    Okay.   I looked at the statute again

9       and -- the Speedy Trial Act statute, and I -- well, maybe I

10      just ought to say, I would like to get the case tried by, you

11      know, sometime in April anyway.        At the same time I don't want

12      to deprive anybody of a fair and adequate defense.            So maybe

13      we'll have to keep in touch with meetings like this.

14                  Just let me check my notes.       I went through all of

15      this stuff this morning.

16                  MR. WEST:    And, Your Honor, I think that's at least

17      from the government perspective a reasonable timeline, but,

18      again, I will defer to defense position once they, you know,

19      have an opportunity to review any additional discovery produced

20      from that -- from the ex parte process.

21                  THE COURT:    Yeah, and I don't really know what we're

22      talking about, how much we're talking about.           And that's

23      probably good right now.       But I'm not going to try to guess at

24      it.

25                  Anybody -- it sounds to me, then, like the defendants
     Case 1:19-cr-00025-GJQ ECF No. 91 filed 12/12/19 PageID.637 Page 10 of 17   10



1       are still preparing.      In other words, if I look at the Speedy

2       Trial Act, I see a lot of exceptions to the 70-day rule here.

3                   MS. CHARTIER:     If I may, Your Honor?

4                   THE COURT:    Go ahead.

5                   MS. CHARTIER:     Mr. West and I had spoken earlier

6       today, and I think just pretty similar to what he said, I would

7       suggest, if I may, that once the Court makes its decision on

8       the classified material, I think that, for at least me, will

9       drive how much time, if any, I need.

10                  So, for example, maybe we need an extra week to

11      review it, maybe we need a month to review it.           I don't know.

12      And I don't see how anyone can say that they do know because we

13      don't know what the Court's decision is going to be.

14                  THE COURT:    And the Court doesn't have a clue, right.

15                  MS. CHARTIER:     Right.    And we don't know the volume

16      yet.   So for me I think whether April is reasonable, it

17      certainly may be, but I think the first step in speaking with

18      Mr. West was once the Court reaches its decision, then we

19      assess if there are additional materials for us to review, and

20      then maybe we have a status conference where we're able to say,

21      okay, we think we need a week, or a month, or whatever it may

22      be.

23                  THE COURT:    Mr. Champion, do you want to add or

24      subtract from anything she said?

25                  MR. CHAMPION:     No, thank you, Your Honor.
     Case 1:19-cr-00025-GJQ ECF No. 91 filed 12/12/19 PageID.638 Page 11 of 17   11



1                   THE COURT:    Mr. Schulman, anything?

2                   MR. SCHULMAN:     Well, I would think the government

3       would know the volume of the material and they can give us an

4       estimate.    I mean, there's been other cases similar to this.           I

5       mean, to not set a trial date is not our preference at this

6       point.    This case has been pending since sometime in -- you

7       know, no trial date just means we can't even tell the

8       destination in terms of preparation and a deadline.            I mean, we

9       can always move the trial date, I suppose, but we're asking for

10      a trial date, a firm trial date.

11                  THE COURT:    Well, the first time you were here I

12      remember you saying we'll try this case in eight weeks or

13      something like that, and here we are.

14                  MS. CHARTIER:     The problem, if I may, with a firm

15      trial date is then everyone gets witnesses ready for that

16      date --

17                  THE COURT:    I know.    I know.

18                  MS. CHARTIER:     -- and then when it gets moved, that's

19      a -- I mean, the problem with that fluid date is it really

20      doesn't help with preparation.        At least not on the defense

21      side.

22                  THE COURT:    All right.     Well, regarding the Speedy

23      Trial Act, I think we're exempt from the 70 days, whatever it

24      is, pursuant to 18 United States Code § 3161(h)(7) regarding

25      ends of justice continuance for one thing.           Following the
     Case 1:19-cr-00025-GJQ ECF No. 91 filed 12/12/19 PageID.639 Page 12 of 17   12



1       statute would make the proceeding impossible and result in a

2       miscarriage of justice if we jumped in without having the

3       opportunity for the defendants and the government to see their

4       facts and for me to rule on the government's request to keep

5       this material in confidence.

6                   The case is complex due to the nature of the

7       prosecution, which among other things requires the Court to get

8       involved from the perspective of the defendant to review

9       material pursuant to the Classified Information Procedures Act.

10      More time is needed for effective preparation.           If I'm

11      repeating myself a bit, I just received the material from the

12      government earlier in the case, and counsel will need more time

13      even after I complete my review of it.          And that's good enough

14      for right now.     So you can put that in the ends of justice and

15      the additional reasons that I gave.

16                  Anything further at this point in time?

17                  MR. WEST:    Your Honor, the government perspective

18      would just be that if the Court is able to rule on the ex parte

19      motions and defense responds either in December or January,

20      then we can have discovery provided through that process and

21      then a new status conference perhaps late January or early

22      February where defense could basically assess what they have

23      and then at that point should be able to give the Court a

24      timeline for when they will be ready for trial and motions,

25      et cetera.
     Case 1:19-cr-00025-GJQ ECF No. 91 filed 12/12/19 PageID.640 Page 13 of 17       13



1                   THE COURT:    Well, I can see doing it in January.           I

2       can't see doing it -- getting everything done in December.

3                   MR. WEST:    Absolutely.     And I'm not trying to rush

4       the Court.     I just threw out some various timelines.

5                   THE COURT:    That's all right, Mr. West.        Relax.

6                   Let me ask this:      I would have some questions, I

7       think, of you.     I assume it's appropriate when you came to my

8       chambers to discuss this.       Or that you would come to my

9       chambers to discuss this.       I didn't see any real procedure laid

10      out.   I might write an article for district judges sometime

11      what to do when you get one of these things.           Or do I just make

12      all these decisions on paper?        Because, you know, questions

13      like Ms. Chartier put in her brief and Mr. Champion put in the

14      brief, you know, just sort of jump out at you.

15                  MR. WEST:    Yes, Your Honor, and I believe the way it

16      works is that Ms. Guerrero-Randall is the classified

17      information security officer in the case, and my understanding

18      is that at the ex parte hearing she would be present and she

19      would audio record so there will be a record of the ex parte --

20                  THE COURT:    Are you -- when I say, well, "Hey," you

21      know, "Mr. West, what about this?" can I do that and have you

22      respond?

23                  MR. WEST:    I believe so, Your Honor.       But if it's not

24      within the framework of something that I have -- if it's a

25      logistics question and Ms. Guerrero-Randall is present, I
     Case 1:19-cr-00025-GJQ ECF No. 91 filed 12/12/19 PageID.641 Page 14 of 17   14



1       believe she can handle that, Your Honor.

2                   THE COURT:    Well, you know, let's just take a

3       hypothetical here.      I give to you all the arguments

4       Ms. Chartier gave to me.       What about that?      I mean, you know,

5       this is all an entrapment and all these facts take a look at.

6       Wouldn't that be something you might want to respond to?             I

7       don't know.     I don't even know if you're entitled to respond to

8       it, frankly.     This is the first one I've had.        Maybe I ought to

9       ask Mr. Schulman over there.

10                  MR. WEST:    And, Your Honor, if the Court would like,

11      I can certainly inquire about a National Security Division

12      attorney being present as well, which may facilitate the

13      process as well.

14                  THE COURT:    Okay.    Is that a situation that the

15      government faces from time to time in these cases?

16                  MR. WEST:    I think at times the DOJ National Security

17      Division can appear at the CIPA 4 hearings.           If the Court would

18      like someone who is -- and I'll be frank with the Court, I'm

19      not aware of a CIPA motion in this district at all -- but to

20      the degree that it would facilitate the process to have someone

21      from Washington who deals with these regularly, that's

22      certainly something that I can arrange, and that may simplify

23      or at least facilitate the Court with certain questions.

24                  THE COURT:    Well, Mr. Schulman, have you been through

25      this before?     If you have, tell us what happens.
     Case 1:19-cr-00025-GJQ ECF No. 91 filed 12/12/19 PageID.642 Page 15 of 17   15



1                   MR. SCHULMAN:     As I recall, the lawyers got

2       clearance.     We had to go through clearance for the materials to

3       be reviewed.     And we had a protective order for the situation.

4       It's no different than a drug case where you get exposed

5       information that could be detrimental if released.            It's the

6       same type of trust.      And that's how we handled it is my

7       recollection.     The discussion about in chambers and having the

8       Court review it, in the end we had to get our own security

9       clearance so we could review the materials.

10                  THE COURT:    Okay.

11                  MR. WEST:    If I may, Your Honor, the government

12      position is that clearances are not necessary in the case

13      because the remedy that we propose is to simply declassify and

14      provide certain materials to defense.          So in that regard

15      defense clearances are unnecessary.         And there is --

16                  THE COURT:    That proves I didn't read the thing,

17      then, doesn't it?

18                  MR. WEST:    Well, I'm happy to have ready a brief on

19      that front as well.      Or at least an oral brief of the case law

20      on that front as well, Your Honor.

21                  THE COURT:    All right.

22                  MS. CHARTIER:     And, Your Honor, if the Court wants

23      additional briefing, we can.        And I obviously am speaking off

24      the top of my head, but I don't believe it is appropriate for

25      the government to essentially be in an ex parte proceeding with
     Case 1:19-cr-00025-GJQ ECF No. 91 filed 12/12/19 PageID.643 Page 16 of 17     16



1       the Court and the Court discusses our defense, meaning

2       Mr. Champion's and mine, for our clients, and then they get the

3       chance to say, "Oh, well, here is why they don't need that."             I

4       mean, that, I think --

5                   THE COURT:    Well, we know your defense.        I mean, you

6       just put that out in writing in detail.

7                   MS. CHARTIER:     Well, we actually -- no, that -- we

8       put the defense earlier on entrapment, but the ex parte

9       pleading goes into more depth about why we need the material.

10      And I don't think it's any surprise what the defense will be,

11      but the point is I don't think the government can sit in

12      an ex parte proceeding with the Court and then, you know,

13      essentially shoot down our defense.         And that doesn't give us

14      the opportunity to then rebut what they are claiming.

15                  THE COURT:    Okay.

16                  MR. WEST:    Your Honor, I think the Asgari case cited

17      earlier is very clear on that point.          But, again, I do agree

18      with the defense that I shouldn't just sit down and read their

19      brief, for example.      I think the Court can simply incorporate

20      it into any questions it has as it reviews the motion.

21                  THE COURT:    Well, you say any questions that I have.

22      Who would I put these questions to if I had them?            That was

23      really my question.

24                  MR. WEST:    Well, the government has a motion,

25      Your Honor, and the Court can certainly have any questions for
     Case 1:19-cr-00025-GJQ ECF No. 91 filed 12/12/19 PageID.644 Page 17 of 17   17



1       the government counsel, which will be primarily myself, I

2       suspect Mr. O'Connor, and perhaps a DOJ attorney as well.

3                   THE COURT:    Okay.     Anything further from anyone?

4                   MS. CHARTIER:     No.     Thank you, Your Honor.

5                   THE COURT:    Okay.     I know it was a long trip for you,

6       Mr. Schulman, and I apologize for that, for this, you know, for

7       the shortness.     But it wasn't what I think you had anticipated

8       based on my conversation with the other judge.           So I appreciate

9       your being here.      All right.      We're adjourned.   Thank you.

10            (Proceeding adjourned at 2:24 p.m.)

11                                    *   *    *   *   *

12                                     CERTIFICATE

13                  I certify that the foregoing is a transcript from the

14      Liberty Court Recording System digital recording of the

15      proceedings in the above-entitled matter, transcribed to the

16      best of my ability.

17

18      December 12, 2019

19

20                                        /s/ Glenda Trexler
                                          Glenda Trexler, CSR-1436
21

22

23

24

25
